         Case 1:19-cv-00945-RDM Document 99 Filed 02/03/20 Page 1 of 3



                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA


 NILAB RAHYAR TOLTON et al., on behalf
 of themselves and all others similarly situated,

                 Plaintiffs,

         v.                                              Civil Action No. 19-945 (RDM)

 JONES DAY, a General Partnership,

                Defendant.


               PLAINTIFFS’ MOTION FOR LEAVE TO FILE SUR-REPLY

       Plaintiffs respectfully request leave to file a four-page sur-reply in response to Defendant’s

Reply to Plaintiffs’ Opposition to Defendant’s Motion for Rule 11 Sanctions, Dkt. 96. Plaintiffs’

proposed sur-reply is attached as Exhibit A. The sur-reply responds to four discrete factual

misstatements in Defendant’s Reply regarding gender disparities in promotion rates at Jones Day.

Defendant has communicated to Plaintiffs that it opposes this motion.

       When a nonmovant is deprived of the opportunity to contest matters raised for the first time

in the movant’s reply, the nonmovant may seek the district court’s leave to file a sur-reply. See

Ben–Kotel v. Howard Univ., 319 F.3d 532, 536 (D.C. Cir. 2003) (“The district court routinely

grants such motions when a party is ‘unable to contest matters represented to the court for the first

time’ in the last scheduled pleading.” (quoting Lewis v. Rumsfeld, 154 F. Supp. 2d 56, 61 (D.D.C.

2001)). “[T]he decision to grant or deny leave to file a surreply is committed to the sound discretion

of the court.” Akers v. Beal Bank, 760 F. Supp. 2d 1, 3 (D.D.C. 2011) (quoting Am. Forest & Paper

Ass'n, Inc. v. Envtl. Protection Agency, 1996 WL 509601, at *3 (D.D.C. Sept. 4, 1996)).




                                                    1
         Case 1:19-cv-00945-RDM Document 99 Filed 02/03/20 Page 2 of 3



       The Court should grant leave here to allow Plaintiffs to respond to and rebut new facts

regarding Defendant’s promotion practices raised for the first time in their Reply. Defendant’s

Reply makes factual assertions regarding gender disparities in its promotion rates that were not

raised in its initial motion, Dkt. 96 at 18–20, and attaches evidence not previously before the Court,

e.g., Dkt. 96-11. Specifically, Defendant presents data regarding the percentage of partnership

promotions that went to women in 2020 (many months after this lawsuit was filed) and then

compares figures derived from its 2020 promotions data to purported industry standard promotion

rates and to the gender makeup of the Firm’s overall associate pool.

       These facts warrant a response, because Defendant has conceded that gender disparities in

promotions support a reasonable inference of pay discrimination, Dkt. 79 at 19, and the Court has

suggested that an accounting of any gender disparities in the Firm’s promotion rates is relevant to

assessing the adequacy of Plaintiffs’ allegations, id. at 83. Accordingly, clarification of the

operative facts will help the Court resolve whether Defendant’s promotion practices give rise to

an inference of discrimination in pay. See Plunkett v. U.S. Dep’t of Justice, 249 F. Supp. 3d 73, 75

n.2 (D.D.C. 2017) (Moss, J.) (allowing sur-reply to provide “helpful clarification” regarding

arguments asserted in the opposition brief).

       Plaintiffs have had no prior opportunity to rebut these factual contentions and the

arguments founded upon them. See Edelman v. Sec. & Exch. Comm'n, 239 F. Supp. 3d 45, 54 n.5

(D.D.C. 2017) (Moss, J.) (allowing sur-reply to respond to a new argument). Plaintiffs’ proposed

sur-reply succinctly corrects multiple inaccuracies proffered by Defendant regarding the evidence

of gender disparities in promotions at Jones Day that was available to Plaintiffs at the time this

lawsuit was filed. This evidence shows that Plaintiffs’ pay claims are not and were not so devoid

of factual support as to warrant sanctions.




                                                  2
         Case 1:19-cv-00945-RDM Document 99 Filed 02/03/20 Page 3 of 3



       Finally, Defendant will not be prejudiced by the granting of this motion. Plaintiffs’ sur-

reply is a concise response to demonstrable inaccuracies in Defendant’s Reply.

       For the foregoing reasons, Plaintiffs’ Motion should be granted.



Date: February 3, 2020                             Respectfully submitted,

                                                   /s/ Russell L. Kornblith
                                                   David W. Sanford (D.C. Bar No. 457933)
                                                   Russell L. Kornblith*
                                                   SANFORD HEISLER SHARP, LLP
                                                   1350 Avenue of the Americas, 31st Floor
                                                   New York, NY 10019
                                                   Telephone: (646) 402-5650
                                                   Facsimile: (646) 402-5651
                                                   dsanford@sanfordheisler.com
                                                   rkornblith@sanfordheisler.com

                                                   Deborah K. Marcuse (D.C. Bar No. 995380)
                                                   SANFORD HEISLER SHARP, LLP
                                                   111 S. Calvert Street, Ste. 1950
                                                   Baltimore, MD 21202
                                                   Telephone: (410) 834-7415
                                                   Facsimile: (410) 834-7425
                                                   dmarcuse@sanfordheisler.com

                                                   Kate Mueting (D.C. Bar No. 988177)
                                                   Paul Blankenstein (D.C. Bar No. 304931)
                                                   SANFORD HEISLER SHARP, LLP
                                                   700 Pennsylvania Avenue, SE, Ste. 300
                                                   Washington, D.C. 20003
                                                   Telephone: (202) 499-5206
                                                   Facsimile: (202) 499-5199
                                                   kmueting@sanfordheisler.com

                                                   *admitted pro hac vice

                                                   Attorneys for Plaintiffs, the Proposed Classes,
                                                   and the Proposed Collective




                                               3
